MEMORANDUM **
Robert-John: Foti appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action alleging that defendants violated his civil rights in connection with his arrest for a traffic violation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir.1999), and affirm.
The district court properly dismissed Foti’s claims pertaining to his 1995 arrest because he did not file his complaint until more than five years after his cause of *74action had accrued. See Torres v. City of Santa Ana, 108 F.3d 224, 226 (9th Cir.1997) (applying California’s one-year personal injury statute of limitation to section 1983 claim).
The district court also correctly determined that defendant Judge Parsons was entitled to judicial immunity from Foti’s claims pertaining to acts taken within the jurisdiction of Parsons’ court. See Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir.1986) (en banc).
The district court properly dismissed Foti’s amended claims against defendant County of San Mateo because Foti failed to allege facts demonstrating constitutional deprivations resulting from an official policy or practice. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).
The district court did not abuse its discretion by dismissing Foti’s amended complaint without leave to amend because further amendment would have been futile. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.2000) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.